Exhibit 10.1

DATED 2 FEBRUARY 2010

 

   

(1)        BRAKE PARTS INC.

 

(2)        KLARIUS GROUP LIMITED

 

(3)        AUTO HOLDING PARIS S.A.S.

 

 

 

SALE AND PURCHASE AGREEMENT

relating to the Quinton Hazell Group of Companies

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page

1.

   INTERPRETATION    5

2.

   SALE AND PURCHASE; TRANSFER    17

3.

   CONSIDERATION    18

4.

   CLOSING    21

5.

   POST-CLOSING OBLIGATIONS    23

6.

   WARRANTIES    31

7.

   LIMITATION OF SELLER’S LIABILITY    34

8.

   CLAIMS    39

9.

   RESTRICTIONS    41

10.

   ANNOUNCEMENTS AND CONFIDENTIALITY    43

11.

   OTHER PROVISIONS    45

12.

   GOVERNING LAW AND SUBMISSION TO JURISDICTION    50

SCHEDULE 1

SCHEDULE 2

CLOSING OBLIGATIONS

SCHEDULE 3

TRANSITIONAL SERVICES AGREEMENT

SCHEDULE 4



--------------------------------------------------------------------------------

ALLOCATION OF (ESTIMATED) PURCHASE PRICE

SCHEDULE 5

PART I

FORM OF WORKING CAPITAL STATEMENTS

PART II

FORM OF CASH STATEMENTS

SCHEDULE 6

REQUIREMENTS FOR WORKING CAPITAL STATEMENTS AND CASH STATEMENTS

SCHEDULE 7

NEUTRAL AUDITORS

SCHEDULE 8

PART 1 - SELLER’S WARRANTIES

PART 2 - TAX WARRANTIES

SCHEDULE 9

LIST OF INDIVIDUALS FOR KNOWLEDGE QUALIFICATION

SCHEDULE 10

DISCLOSURE LETTER

SCHEDULE 11

PURCHASERS’ WARRANTIES

SCHEDULE 12



--------------------------------------------------------------------------------

TAX INDEMNITY

SCHEDULE 13

EMPLOYEES

SCHEDULE 14

RETIREMENT BENEFIT ARRANGEMENTS

SCHEDULE 15

PROPERTIES

SCHEDULE 16

PUBLIC REGISTRIES

SCHEDULE 17

GUARANTEES

SCHEDULE 18

ENVIRONMENTAL PROVISIONS AND THE COLWYN BAY SITE

ANNEXURE

ACCOUNTS

Agreed Form Documents

Transitional Services Agreement (clause 1.1)

Supply Agreement (clause 1.1)

Deed of Release (clause 1.1)

Disclosure Letter (clause 6.2)

Indemnity for lost share certificates (paragraph 1 of Schedule 2)

Power of Attorney (paragraph 1 of Schedule 2)

Letters of Resignation (paragraph 1 of Schedule 2)

Board Resolution (paragraph 1 of Schedule 2)



--------------------------------------------------------------------------------

Deed of Assignment (paragraph 1 of Schedule 2)

Deed of Guarantee (paragraph 1 of Schedule 2)

Annexure

Accounts



--------------------------------------------------------------------------------

This SALE AND PURCHASE AGREEMENT is made on 2 February 2010

BETWEEN:

 

(1) BRAKE PARTS INC. a corporation incorporated in the state of Delaware, USA,
and having its headquarters address at 4400 Prime Pkwy, McHenry, IL 60050-7003,
USA (“Seller”);

 

(2) KLARIUS GROUP LIMITED, a company registered in England and Wales under
company number 06300593 and having its registered office address at Manitube
Plant, Brookhouse Industrial Estate, Stoke-on-Trent, Staffordshire ST10 1UF
(“KGL”); and

 

(3) AUTO HOLDING PARIS S.A.S., a company registered in France under company
number 519 570 808 and having its registered office at 98 BIS Bd de la Tour,
Maubourg, 75007, Paris, France (“AHP”).

WHEREAS:

 

(A) The Group conducts the Operations through the Companies and the
Subsidiaries.

 

(B) Seller provided Purchasers and their representatives and advisors access to
the Data Room containing information about the Group and the Operations.

 

(C) Accordingly, Seller wishes to sell to Purchasers, and Purchasers wish to
purchase from Seller, the entire issued share capital of each of the Companies
and the Subsidiaries on the terms and conditions set forth in this Agreement.

IT IS AGREED AS FOLLOWS:

 

1. INTERPRETATION

In this Agreement, unless the context otherwise requires, the provisions in this
clause 1 apply throughout.

 

1.1 Definitions

Capitalised words, including those used in the preamble and recitals to this
Agreement, shall have the following meaning ascribed to them:

“Accounting Principles” has the meaning set forth in paragraph 1(a) of Schedule
6.

 

5



--------------------------------------------------------------------------------

“Accounts” means: (i) the balance sheet and statement of income as of and for
the fiscal year ended 31 December 2008 for the Group; and (ii) the balance sheet
and statement of income as of and for the fiscal year ended 31 December 2009 for
the Group, true copies of which comprise the Annexure to this Agreement.

“Accrued Payroll and Employee Benefits” means accrued payroll and employee
benefits expenses in relation to the Group, comprising those Hyperion
sub-accounts identified in Part I of Schedule 5 and as more particularly
described in Schedule 6, but excluding any accrued expenses in respect of the
Defined Benefit Arrangements.

“Affiliate” means, with respect to a Party, any holding company of that Party,
or any person with respect to which that Party or any such holding company now
or hereafter, directly or indirectly, holds more than fifty (50%) per cent. of
the nominal value of the share capital issued, or more than fifty (50%) per
cent. of the voting power at general meetings, or has the power to appoint and
to dismiss a majority of the directors or otherwise to direct the activities of
such person.

“Affinia France Shares” means 145,076 fully paid ordinary shares of €100 each in
the capital of Affinia Holding S.A.S, comprising 100 per cent. of the issued
share capital of Affinia Holding S.A.S immediately prior to Closing.

“Agreement” means this sale and purchase agreement, including the Recitals and
the Schedules thereto.

“AHP Shares” means the QH Deutschland Shares and the Affinia France Shares.

“Bid Value” means €8,750,000 (eight million seven hundred and fifty thousand
Euros).

“Business Day” means a calendar day, other than a Saturday or a Sunday, on which
commercial banks in London, England are generally open for normal business.

“Business Name(s)” means each of “Quinton Hazell”, “QH”, “LIP”, “LIP GAS TEC”,
“CI”, “LIP SPORT”, “FRIESEN”, “KROOKLOK”, “LIPMESA”, “COMMERCIAL IGNITION”, “BIG
X”, “CLIM CAR”, “MOPROD”, “SUPRA” and “SILVERLINE” and any part or abbreviation
thereof or combination of any of them and any logo, device, format or style in
or with which any such name or part or abbreviation of it is or has been used by
any Group Company, together with all such rights as Seller or any other member
of Group may have to use such name, part, abbreviation, combination, logo,
device, format or style.

 

6



--------------------------------------------------------------------------------

“Cash” means either physical legal tender or immediately available funds kept in
a bank account (whether restricted or unrestricted), comprising those Hyperion
sub-accounts identified in Part II of Schedule 5.

“Cash Statements” means the Estimated Cash Statement and the Final Cash
Statement.

“Closing” means the performance of the actions set forth in clause 4.2.

“Closing Date” means the date on which Closing occurs.

“Colwyn Bay Site” means the land and buildings at Glan-y-Wern Road, Mochdre,
Colwyn Bay, United Kingdom.

“Colwyn Bay Sale Agreement” means the sale agreement between QHAL and Sitequest
Limited dated 21 January 2010 in relation to the sale of the Colwyn Bay Site by
QHAL to Sitequest Limited.

“Companies” means Quinton Hazell Automotive Limited, Quinton Hazell Deutschland
GmbH, Quinton Hazell Italia Spa and Affinia Holding S.A.S., brief details of
which are set out in Part A of Schedule 1 and “Company” means any one of them or
the relevant one of them, as the context requires.

“Corporate Services” means the following services provided to the Group by
Seller’s Group prior to Closing: (i) legal; (ii) tax; (iii) insurance;
(iv) treasury (including cash-pool, hedging and banking services); (v) corporate
accounting, audit and control; (vi) information technology (including WAN links
and support, e-mail, infrastructure services, hardware support and Hyperion);
(vii) environmental and health & safety; and (viii) corporate communications.

“Data Room” means the data room containing documents and information relating to
the Group made available by Seller, the index of which has been initialed by or
on behalf of each of the Parties and a copy of which is contained on a disk
which has been initialled by or on behalf of each of the Parties.

“Deed of Assignment” means the deed of assignment in respect of the Logistics
Services Agreement to be entered into between Affinia Group Inc. and KGL in the
agreed terms.

“Deed of Guarantee” means the deed of guarantee in the agreed terms between the
Group Companies (excluding QHAL, Quinton Hazell Belgium N.V., Affinia Automotive
(Ireland) Limited, Quinton Hazell Limited and Quinton Hazell Polska Sp. zo.o)
and Seller.

 

7



--------------------------------------------------------------------------------

“Deed of Release” means the deed of release in the agreed terms relating to the
release of the Pledge.

“Deferred Payment” shall have the meaning given in the Colwyn Bay Sale
Agreement.

“Defined Benefit Arrangements” means those retirement benefit arrangements of
the Group listed in Part I of Schedule 14.

“Disclosed” means fairly disclosed in such detail as to identify the nature and
scope of the matter concerned.

“Disclosure Bundle” means the attachments to the Disclosure Letter which are
initialled by or on behalf of the parties for the purposes of identification and
listed in an index which is also attached to the Disclosure Letter.

“Disclosure Letter” means the document (together with its attachments (including
the Disclosure Bundle)) in the agreed terms disclosing information constituting
exceptions to Seller’s Warranties, comprising Schedule 10 to this Agreement.

“Effective Time” means 12.00 midnight (London time) on the morning of 1 February
2010.

“Employees” means the employees employed by the Group at the Effective Time and
“Employee” means any one of them or the relevant one of them, as the context
requires.

“Encumbrance” means a mortgage, charge, pledge, lien, assignment, trust
arrangement or other form of security or any proprietary interest or right of
any third party including any option, right of pre-emption or right of first
refusal and any agreement, whether conditional or otherwise, to create any of
the foregoing (but excluding for the avoidance of doubt any obligations between
Group Companies).

“Environment” shall have the meaning given in Schedule 18.

“Environmental Laws” shall have the meaning given in Schedule 18.

“Environmental Licences” shall have the meaning given in Schedule 18.

“Environmental Matters” shall have the meaning given in Schedule 18.

“Estimated Cash” has the meaning given in sub-clause 3.4(b).

 

8



--------------------------------------------------------------------------------

“Estimated Cash Statement” has the meaning given in sub-clause 3.4(b).

“Estimated Purchase Price” has the meaning given in sub-clause 3.2.

“Estimated Working Capital” has the meaning given in sub-clause 3.4.

“Estimated Working Capital Statement” has the meaning given in sub-clause 3.4.

“External Group Debt” means all inter-company accounts payable and loans owing
by any Group Company to Seller’s Group (excluding the Group Companies) (but
excluding for the avoidance of doubt any inter-company trading balances due from
any member of the Group to Seller’s Group (excluding the Group Companies)
included in the calculation of Working Capital Payables).

“External Seller Debt” means all inter-company receivables and loans owing to
any Group Company by Seller’s Group (excluding the Group Companies) (but
excluding for the avoidance of doubt any inter-company trading receivables due
from Seller’s Group (excluding the Group Companies) to any member of the Group
included in the calculation of Working Capital Receivables).

“Final Cash” has the meaning given in sub-clause 3.5(a)(ii).

“Final Cash Statement” has the meaning given in sub-clause 3.5(a)(ii).

“Final Statements” means the Final Working Capital Statement and the Final Cash
Statement.

“Final Working Capital” has the meaning given in sub-clause 3.5(a).

“Final Working Capital Statement” has the meaning given in sub-clause 3.5(a).

“full title guarantee” has the meaning given to that expression by the Law of
Property (Miscellaneous Provisions) Act 1994.

“German Notarial Deed of Sale” means a deed of sale of the QH Deutschland Shares
executed by Seller and AHP on Closing before a notary.

“Governmental Authority” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

 

9



--------------------------------------------------------------------------------

“Group” means the Companies and the Subsidiaries and, where the context permits,
each and every one of them and “Group Company” means a member of the Group.

“Guarantee” means any guarantee, indemnity, surety, letter of comfort, letter of
credit or other assurance, security given or undertaken by a person to secure or
support the obligations (actual or contingent) of any other person, whether
given directly or by way of counter-indemnity.

“Information Memorandum” means the information memorandum relating to the Group
provided to Purchasers, a copy of which is contained in the Data Room.

“Intellectual Property” means trade marks, service marks, trade names, domain
names, logos, patents, inventions, design rights, copyrights, database rights,
trade secrets and all other similar rights in any part of the world whether
registered or unregistered and including applications for the grant of any such
rights and all rights or forms of protection having equivalent or similar effect
anywhere in the world.

“Interest Rate” means an interest rate equal to 3 month LIBOR plus 7% (seven per
cent.) per annum, calculated on the basis of a year of 360 days and the actual
number of days elapsed.

“Inventory” means the value of the inventory and work-in-progress of the Group
at the Effective Time, comprising those Hyperion sub-accounts identified in Part
I of Schedule 5 and as more particularly described in Schedule 6, including
goods and other assets which shall have been acquired or held for sale,
consumable stores, raw materials, components and finished goods, wherever
located and by whomsoever held, and including any items which shall be in the
possession or under the control of the Group but which are subject to
reservation of title by the seller.

“Key Customer” means any of the following customers of the Group: GAU, ADI,
Autolia, General Motors, A1MS, Nissan, Eurorepar, Bosch, PDP, Maccess, Serca,
Bardi and ATR.

“Key Supplier” means any of the following suppliers of the Group: LUK, Wallong,
Gates, IR, Wix, Ocap, SNR, Bugatti, APDT, Lorrett, CCYS and Eurofriction.

“KGL Shares” means the QHAL Shares and the QH Italia Shares.

“Law” means any applicable statute, law, order, ordinance, rule or regulation of
any Governmental Authority.

“LIBOR” means the rate at which an individual bank could borrow funds, were it
to do so by asking for and then accepting inter-bank offers in a reasonable
market size,

 

10



--------------------------------------------------------------------------------

being the applicable British Banker’s Association Settlement Rate for Sterling
for the relevant period, displayed on the appropriate page of the Telerate
Screen at or about 11.00 a.m. on the relevant day.

“Logistics Services Agreement” means the logistics services agreement dated
5 May 2006 between Caterpillar Logistics Services (UK) Limited, QHAL and Affinia
Group Inc. and the change order and settlement agreement between Caterpillar
Logistics Services (UK) Limited, QHAL and Affinia Group Inc. dated 15 February
2008.

“Losses” means all losses, liabilities, penalties, fines, interest, costs
(including reasonable legal costs and reasonable experts’ and consultants’
fees), charges, expenses, actions, proceedings, claims and demands.

“Material Contract” has the meaning set forth in paragraph 8.1 of Part 1 of
Schedule 8.

“Neutral Auditors” means KPMG LLP or, if that firm is unable or unwilling to act
in any matter referred to them under this Agreement, a firm of accountants to be
agreed by Seller and Purchasers within 5 (five) Business Days of a notice by
Seller to Purchasers, or vice versa, requiring such agreement or, failing such
agreement, to be nominated on the application of Seller or Purchasers by or on
behalf of the chairman of the Institute of Chartered Accountants in England and
Wales.

“Operations” means the business of the design, manufacture, marketing and
distribution of aftermarket replacement motor vehicle components carried on by
the Group at the Effective Time.

“Other Accrued Expenses and Liabilities” means accrued expenses in relation to
the Group other than Accrued Payroll and Employee Benefits, comprising those
Hyperion sub-accounts identified in Part I of Schedule 5 and as more
particularly described in Schedule 6, but excluding any accrued expenses in
respect of the Defined Benefit Arrangements.

“Outstanding Indebtedness” means an amount of £1,628,490 (one million six
hundred and twenty-eight thousand, four hundred and ninety Pounds Sterling)
owing by QHAL to Affina Netherlands Holdings B.V. which shall remain outstanding
following Closing until such indebtedness is repaid and/or satisfied either
pursuant to clause 5.12 or otherwise.

“Parties” means Seller and Purchasers collectively, and “Party” means any one of
them or the relevant one of them, as the context requires.

 

11



--------------------------------------------------------------------------------

“Pledge” means the charges dated 13 August 2009 granted by Seller to each of
Wilmington Trust FSB and Bank of America N.A. in relation to the QHAL Shares,
the QH Italia Shares, the QH Deutschland Shares and the Affinia France Shares.

“Prepayments and Other Current Assets” means the aggregate of prepayments and
other current assets in relation to the Group, comprising those Hyperion
sub-accounts identified in Part I of Schedule 5 and as more particularly
described in Schedule 6.

“Properties” means the freehold and leasehold properties referred to in Schedule
15 and “Property” means any of them.

“Public Registries” means those public registries listed in Schedule 16.

“Purchase Price” has the meaning set forth in clause 3.1.

“Purchasers” means KGL and AHP.

“Purchasers’ Group” means KGL and AHP and their respective Affiliates from time
to time, including, as of the Closing Date, the Group.

“Purchasers’ Warranties” has the meaning set forth in clause 6.4(a)(i).

“QHAL” means Quinton Hazell Automotive Limited.

“QHAL Shares” means 1,694,920 fully paid ordinary shares of £1.00 each in the
capital of QHAL, comprising 100 per cent. of the issued share capital of QHAL
immediately prior to Closing.

“QH Deutschland Shares” means 1 fully paid ordinary share of €255,650 and 1
fully paid ordinary share of €350 in the capital of Quinton Hazell Deutschland
GmbH, comprising 100 per cent. of the issued share capital of Quinton Hazell
Deutschland GmbH immediately prior to Closing.

“QH Italia Shares” means 1,045,000 fully paid ordinary shares of €1.00 each in
the capital of Quinton Hazell Italia SpA, comprising 95 per cent. of the issued
share capital of Quinton Hazell Italia SpA immediately prior to Closing.

“QH Talbros Licence Agreement” means the licence agreement between QH Talbros
Ltd. and QHAL dated 16 July 2001 (as novated pursuant to a deed of novation
dated 30 September 2005).

 

12



--------------------------------------------------------------------------------

“QH Talbros Supply Agreement” means the supply agreement between QH Talbros Ltd.
and QHAL dated 14 March 2002 (as novated pursuant to a deed of novation dated
31 March 2004 and as amended).

“Qualifying Seller Guarantees” means any Guarantee (other than the Listed Seller
Guarantees) given by, assumed by or binding upon Seller or any other member of
Seller’s Group (excluding the Group Companies) in relation to any ordinary
course trading obligations or liabilities of the Group and which relates to
underlying liabilities and/or obligations of less than €50,000 (fifty thousand
Euros) per Guarantee.

“Quinton Hazell Defined Benefit Scheme” means the Quinton Hazell Pension Plan in
the United Kingdom which was closed to new accruals in November 2004.

“Relief” has the meaning set forth in Schedule 12.

“Resolution Period” has the meaning given in sub-clause 3.5(c).

“Restricted Activity” means the sale by Seller or any of its Affiliates of:

 

  (a) any aftermarket replacement motor vehicle components (including, without
limitation, both branded products and white label products) in the Restricted
Territory that have been manufactured by Seller or any Affiliate of Seller at a
price (calculated on a “like for like” basis including with respect to packaging
and branding and net of any rebates, warranty buy outs and/or bonuses) that is
less than the price being offered by the Seller or any of its Affiliates for the
same aftermarket replacement motor vehicle components to the relevant Group
Company within the Restricted Territory during the Restricted Period; or

 

  (b) any aftermarket replacement motor vehicle filter components (including,
without limitation, both branded products and white label products) in the
Restricted Territory that have been manufactured by Seller or any Affiliate of
Seller to any customer of the Group which has purchased filter components from
the Group during the 12 months prior to the Closing Date.

“Restricted Employee” means any Employee who is employed by Purchasers’ Group
pursuant to Closing and who:

 

  (a) has access to trade secrets or other confidential information of the
Group;

 

  (b) has participated in discussions relating to this Agreement; or

 

13



--------------------------------------------------------------------------------

  (c) is a Senior Employee.

“Restricted Period” means a period of 12 months commencing on the Closing Date.

“Restricted Territory” means the United Kingdom, Ireland, France, Germany,
Spain, Italy, Netherlands, Belgium and Poland and any other country within the
European Economic Area in which a Group Company has transacted business during
the 12-month period immediately preceding the Closing Date.

“Retirement Benefit Arrangements” means the retirement benefit arrangements
listed in Schedule 14.

“Seller” has the meaning set forth in the introduction of this Agreement.

“Seller’s Group” means Seller and its Affiliates from time to time, excluding,
if applicable and after Closing, the Group.

“Seller’s Solicitors” means K&L Gates LLP, whose principal UK address is 110
Cannon Street London EC4N 6AR.

“Seller’s Warranties” has the meaning set out in clause 6.1(a).

“Senior Employee” means any employee of any Group Company whose basic rate of
remuneration exceeds €50,000 per annum.

“Shares” means the AHP Shares and the KGL Shares.

“Subsidiaries” means those companies brief details of which are set out in Part
B of Schedule 1.

“Supply Agreement” means the supply agreement in the agreed terms to be executed
at Closing between (1) Wix Filtron Sp.Zoo and (2) Quinton Hazell Automotive
Limited.

“Target Working Capital” means €49,390,000 (forty-nine million, three hundred
and ninety thousand Euros).

“Taxation” or “Tax” has the meaning given in the Tax Indemnity.

“Tax Authority” has the meaning given in the Tax Indemnity.

“Tax Indemnity” means the indemnities relating to Taxation set out in Schedule
12.

 

14



--------------------------------------------------------------------------------

“Tax Liability”, “Tax Refund” and “Tax Returns” have the meanings set forth in
Schedule 12.

“Tax Warranties” has the meaning set out in clause 6.1(a).

“Transaction Documents” means this Agreement, the Disclosure Letter, the
Transitional Services Agreement, the Supply Agreement and any other agreement
entered into pursuant to this Agreement.

“Transitional Period” means the period during which the Seller’s Group
(excluding the Group) provides services to the Group in accordance with the
Transitional Services Agreement.

“Transitional Services Agreement” means the transitional services agreement to
be entered into between KGL and Seller in the form set out in Schedule 3.

“US GAAP” means the generally accepted accounting principles of the United
States of America, applied consistently during all periods presented.

“VAT” means value added tax and any corresponding or equivalent Tax imposed
outside the United Kingdom.

“Working Capital” means, in relation to the Group, the aggregate of:
(a) Inventory; plus (b) Working Capital Receivables; plus (c) Prepayments and
Other Current Assets; less (d) Working Capital Payables; less (e) Accrued
Payroll and Employee Benefits; less (f) Other Accrued Expenses and Liabilities.

“Working Capital Payables” means, in relation to the Group, the aggregate of all
trade payables (recorded when title and risk of ownership pass to the relevant
member of the Group) due to any person (other than to any other Group Company),
comprising those Hyperion sub-accounts identified in Part I of Schedule 5 and as
more particularly described in Schedule 6, including without limitation any
amounts due based on unprocessed vendor invoices and any ordinary course
inter-company trading payable balances due from the Group to Seller’s Group
(other than Group Companies).

“Working Capital Receivables” means, in relation to the Group, the aggregate of
all amounts receivable for shipments made to customers or other amounts due in
connection with customer orders (including, but not limited to freight charges),
plus all ordinary course inter-company trade receivables due to any member of
the Group from Seller’s Group (excluding Group Companies), comprising those
Hyperion sub-accounts identified in Part I of Schedule 5 and as more
particularly described in Schedule 6.

 

15



--------------------------------------------------------------------------------

“Working Capital Statements” means the Estimated Working Capital Statement and
the Final Working Capital Statement.

 

1.2 References to persons and companies

References to:

 

  (a) a person includes any individual, company, partnership or unincorporated
association (whether or not having separate legal personality); and

 

  (b) a company includes any company, corporation or any body corporate,
wherever incorporated.

 

1.3 Headings and references to clauses and Schedules

 

  (a) Headings have been inserted for convenience of reference only and do not
affect the interpretation of any of the provisions of this Agreement.

 

  (b) A reference in this Agreement to a clause or Recital or Schedule is to the
relevant clause of or recital to or schedule to this Agreement; and to a
paragraph is to the relevant paragraph of the relevant Schedule.

 

1.4 Other references

 

  (a) Whenever used in this Agreement, (i) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
and (ii) the words “hereof” and “herein” and similar words shall be construed as
references to this Agreement as a whole and not limited to the particular
clause, paragraph or Schedule in which the reference appears.

 

  (b) Any reference in this Agreement to any gender shall include all genders,
and words importing the singular shall include the plural and vice versa.

 

  (c) Any references to times or dates are, unless the context otherwise
requires, to the time or date in London.

 

  (d) References to a document expressed to be “in the agreed terms” means a
document, the terms of which have been approved by the Parties and a copy of
which has been identified as such and initialed by or on behalf of each Party.

 

16



--------------------------------------------------------------------------------

1.5 Information

References to books, records or other information include books, records or
other information in any form including paper, electronically stored data,
magnetic media, film and microfilm.

 

1.6 Drafting Party

No provision of this Agreement shall be interpreted against a Party solely as a
result of the fact that such Party was responsible for the drafting of such
provision.

 

2. SALE AND PURCHASE; TRANSFER

 

2.1 Shares

 

  (a) On and subject to the terms and conditions of this Agreement, Seller shall
sell with full title guarantee and free from all Encumbrances all of the Shares
together with all rights attaching to them at the Effective Time (including the
right to receive all dividends and distributions declared, paid or made on or
after that date) and AHP shall purchase the AHP Shares and KGL shall purchase
the KGL Shares.

 

  (b) Subject always to the provisions of the Transaction Documents, any rights
and assets of any member of Seller’s Group (excluding the Group Companies),
which are not expressly included in clause 2.1(a), are excluded from the sale
and transfer pursuant to this Agreement.

 

  (c) Seller hereby waives any right of pre-emption or other restriction on
transfer in respect of the Shares or any of them conferred on it under the
articles of association (or equivalent constitutional documents) of any of the
Companies or otherwise and agrees to procure before Closing the irrevocable
waiver of any such right or restriction conferred on any other person.

 

2.2 Transfer

At Closing, Seller shall procure the transfer of the Shares in accordance with
clause 4.2 and Schedule 2. Purchasers shall not be obliged to complete the
purchase of any of the Shares unless the purchase of all of the Shares is
completed simultaneously.

 

17



--------------------------------------------------------------------------------

2.3 Effective Time

The Parties agree that, subject to the terms of this Agreement, the effective
date of the transactions contemplated by this Agreement shall be deemed to be
the Effective Time.

 

3. CONSIDERATION

 

3.1 Purchase Price

The total purchase price for the Shares (the “Purchase Price”) shall be an
amount equal to:

 

  (a) the Bid Value;

 

  (b) plus the amount (in Euros) by which the Final Working Capital is greater
than the Target Working Capital or minus the amount (in Euros) by which the
Final Working Capital is less than the Target Working Capital, as the case may
be; and

 

  (c) plus the amount, if any, (in Euros) by which the Final Cash is greater
than €0 (zero Euros).

 

3.2 Estimated Payment

An estimate of the Purchase Price (the “Estimated Purchase Price”), equal to the
aggregate of the following amounts, shall be paid in cash:

 

  (a) at Closing in accordance with clause 4.3, (i) the Bid Value; (ii) plus the
amount (in Euros) by which the Estimated Working Capital is greater than the
Target Working Capital or minus the amount (in Euros) by which the Estimated
Working Capital is less than the Target Working Capital, as the case may be; and
(iii) plus on account of the amount, if any, (in Euros) by which the Estimated
Cash is greater than €0 (zero Euros), an amount of €157,450; and

 

  (b) on 10 February 2010, the amount of €427,249.94 (four hundred and
twenty-seven thousand, two hundred and forty-nine Euros and ninety-four Euro
Cents) paid by wire transfer of immediately available funds to the account or
accounts specified by Seller.

 

18



--------------------------------------------------------------------------------

3.3 Allocation

The Estimated Purchase Price and the Purchase Price shall be allocated in
accordance with Schedule 4 and each of Seller’s Group and Purchasers’ Group
shall adopt such allocation for all purposes, including in respect of Tax.

 

3.4 Estimated Working Capital Statement

At least three (3) Business Days prior to the Closing Date, Seller shall cause
the Group to prepare and deliver to Purchasers:

 

  (a) a statement (the “Estimated Working Capital Statement”) of a good-faith
estimate of the Working Capital of the Group as at the Effective Time (the
“Estimated Working Capital”);

 

  (b) a statement (the “Estimated Cash Statement”) of a good-faith estimate of
all Cash owned by the Group as at the Effective Time (“Estimated Cash”),

each such statement to be prepared in accordance with sub-clause 3.6.

 

3.5 Adjustment of Estimated Purchase Price

 

  (a) Within thirty (30) calendar days following the Closing Date, Purchasers
shall prepare and deliver to Seller:

 

  (i) a statement (the “Final Working Capital Statement”) of the Working Capital
of the Group as at the Effective Time (as such may be adjusted following
resolution of any disputes) (the “Final Working Capital”);

 

  (ii) a statement (the “Final Cash Statement”) of all Cash owned by the Group
as at the Effective Time (as such may be adjusted following resolution of any
disputes) (“Final Cash”),

each such statement to be prepared in accordance with sub-clause 3.6 below.

 

  (b) During the preparation of the Final Statements, and the Resolution Period,
Purchasers and Seller shall provide or procure the provision to the other of
such information and documentation in or under their respective possession or
control (including access at all reasonable times to personnel, books, records
and working papers) as the other may reasonably request in connection with the
preparation, review and finalisation of the Final Statements.

 

19



--------------------------------------------------------------------------------

  (c) After receipt of the Final Statements, Seller shall have thirty
(30) calendar days to review the Final Statements, together with all the related
documents and any other materials in writing used in the preparation thereof.
Unless Seller delivers written notice to Purchasers on or prior to the thirtieth
(30th) calendar day after the Seller’s receipt of the Final Statements
specifying in reasonable detail the amount, nature and basis of all disputed
items, Seller shall be deemed to have accepted and agreed to the Purchasers’
calculation of the Final Statements. If Seller so notifies Purchasers of its
objection to the calculation of the Final Statements, Seller and Purchasers
shall, within twenty (20) calendar days following such notice (the “Resolution
Period”), attempt to resolve their differences and any resolution by them as to
any disputed amounts shall be final, binding and conclusive.

 

  (d) If, at the conclusion of the Resolution Period, any amounts remain in
dispute with respect to the Final Working Capital or the Final Cash, then all
amounts remaining in dispute shall be submitted to the Neutral Auditors. Each
Party agrees to execute, if requested by the Neutral Auditors, a reasonable
engagement letter, including customary indemnities in favour of the Neutral
Auditors incorporating the terms set out in Schedule 6 and Schedule 7. All fees
and expenses relating to the work, if any, to be performed by the Neutral
Auditors shall be borne pro rata as between Seller, on the one hand, and
Purchasers, on the other, in proportion to the allocation of the Euro value of
the amounts remaining in dispute between Seller and Purchasers made by the
Neutral Auditors such that the prevailing Party pays the lesser proportion of
the fees and expenses.

 

  (e) The Neutral Auditors shall act in accordance with Schedule 7 and shall act
as an arbitrator to determine, based solely on the provisions of this sub-clause
3.5 and the representations by Seller and Purchasers, and not by independent
review, only those issues still in dispute and only as to whether such amounts
were arrived at in conformity with Schedule 5 and with Schedule 6. Seller and
Purchasers agree that: (i) they shall request the Neutral Auditors to make their
determination within thirty (30) calendar days of their selection, in a written
statement delivered to Seller and Purchasers, and (ii) such determination shall
be final, binding and conclusive.

 

3.6 Working Capital Statement and Cash Statement

 

  (a) The Estimated Working Capital Statement and the Final Working Capital
Statement shall be drawn up in accordance with Schedule 6 in the form set out in
Part I of Schedule 5 and the Estimated Cash Statement and the Final Cash
Statement shall be drawn up in accordance with Schedule 6 in the form set out in
Part II of Schedule 5.

 

20



--------------------------------------------------------------------------------

  (b) Notwithstanding the other provisions of this clause 3, an adjustment to
the Estimated Working Capital shall only be made if the aggregate amount of
adjustments in the Final Working Capital Statement exceeds €50,000 (fifty
thousand Euros), in which event the adjustments shall be made for the full
amount of such adjustments.

 

3.7 Payment

 

  (a) Subject to sub-clause 3.6(b), within five Business Days of the date on
which the Final Statements are agreed to by Purchasers and Seller or any
remaining disputed items are ultimately determined by the Neutral Auditors in
accordance with sub-clause 3.5:

 

  (i) if the Purchase Price exceeds the Estimated Purchase Price, Purchasers
shall pay to Seller the amount of such excess in the proportions set out in
Column 2 of Schedule 4;

 

  (ii) if the Estimated Purchase Price exceeds the Purchase Price, Seller shall
pay to Purchasers the amount of such excess in the proportions set out in Column
2 of Schedule 4,

together, in each case, with an amount equal to interest on the amount so
payable at the Interest Rate for the period from the Closing Date to the date of
payment (both dates inclusive).

 

  (b) Any payments made pursuant to this sub-clause 3.7 shall be made by wire
transfer of immediately available funds to the account or accounts specified by
Seller, if Seller is owed payment, or to the account or accounts specified by
Purchasers, if Purchasers are owed payment.

 

  (c) All payments (including interest payments) made under this sub-clause 3.7
shall be made on account of the Purchase Price and the allocation of the
Purchase Price shall be modified accordingly in Schedule 4.

 

4. CLOSING

 

4.1 Date and place

The Closing shall take place immediately upon signing of this Agreement at the
offices of the Seller’s Solicitors.

 

21



--------------------------------------------------------------------------------

4.2 Transfer of Shares

Purchasers shall not be obliged to complete the purchase of the Shares under
this Agreement unless Seller complies fully with its obligations in this clause
4 and under Schedule 2 and unless the purchase of all the Shares is completed
simultaneously (but so that completion of the purchase of some of the Shares
will not affect the rights of the Purchasers with respect to the others).

 

4.3 Closing actions

At Closing, the Parties shall procure that the following actions are taken in
the following sequence:

 

  (a) Seller shall provide evidence reasonably satisfactory to Purchasers of the
repayment and/or settlement of all External Seller Debt existing prior to
Closing, it being agreed by Purchasers that Seller may repay and/or settle (or
procure the repayment and/or settlement of) such External Seller Debt in such
manner as Seller shall in its sole discretion determine;

 

  (b) Seller shall provide evidence reasonably satisfactory to Purchasers of the
repayment and/or settlement of all External Group Debt (excluding the
Outstanding Indebtedness) existing prior to Closing, it being agreed by
Purchasers that Seller may repay and/or settle (or procure the repayment and/or
settlement of) such External Group Debt (excluding the Outstanding Indebtedness)
in such manner as Seller shall in its sole discretion determine;

 

  (c) Seller shall deliver to Purchasers the Estimated Working Capital Statement
and the Estimated Cash Statement;

 

  (d) Seller shall transfer the AHP Shares to AHP (or such other members of
Purchasers’ Group as AHP shall nominate) and the KGL Shares to KGL (or such
other member of Purchasers’ Group as KGL shall nominate) and comply with its
other obligations in accordance with Schedule 2;

 

  (e) Purchasers shall comply with their obligations in accordance with Schedule
2;

 

  (f) Seller shall (and Seller shall procure that each of the Group Companies
which are parties to it shall) execute and deliver the Deed of Guarantee
pursuant to which each of the Group Companies which is a party to it shall
guarantee the obligations of QHAL under the Logistics Services Agreement in
accordance with the terms of the Deed of Guarantee; and

 

22



--------------------------------------------------------------------------------

  (g) the Estimated Purchase Price shall be paid to Seller for value on the
Closing Date in the amounts specified in Column 3 of Schedule 4 by AHP in
respect of the AHP Shares and by KGL in respect of the KGL Shares.

 

5. POST-CLOSING OBLIGATIONS

 

5.1 Retention of books and records

 

  (a) Purchasers shall, and shall procure that each Group Company shall, retain
for a period of 7 (seven) years from the Effective Time, or such longer period
as may be prescribed by applicable law, all books, records and other written
information relating to the Group which is delivered to Purchasers in connection
with the consummation of the transactions contemplated by this Agreement or held
by the Group as at the Effective Time.

 

  (b) Purchasers shall, and shall procure that each Group Company shall, allow
Seller and their representatives and advisors, upon reasonable written notice,
access during normal business hours to such books, records and other
information, including the right to inspect and take copies (at Seller’s
expense), as may be reasonably required by Seller in order to enable Seller to
comply with its statutory and contractual obligations. Seller shall, and shall
procure that its representatives and advisers shall, keep the information
provided by Purchasers or the Group pursuant to this sub-clause 5.1(b)
confidential and shall ensure that such information is only used for the purpose
of enabling Seller to comply with its statutory and contractual obligations.

 

  (c) During the Transitional Period, Seller shall procure that all records,
papers, documents and data (in whatever form they may exist) which are in the
possession, custody or control of, or kept or made by or on behalf of any member
of Seller’s Group relating to any matters which include the business or affairs
of any Group Company and which do not relate to any member of Seller’s Group
(and all rights in such records, papers, documents and data) shall be deemed to
be the property of, and shall be held on trust for the relevant Group Company
and any such items shall be delivered or made available to the relevant Group
Company as soon as reasonably practicable (and in any event prior to the end of
the Transitional Period) upon request by Purchasers.

 

  (d)

Seller shall procure that all records, papers, documents and data (in whatever
form they may exist) in the possession, custody or control of, or kept or made
by or on behalf of any member of Seller’s Group relating to any matters which
include the business or affairs of any Group Company and that also

 

23



--------------------------------------------------------------------------------

 

relate to Seller’s Group (and all rights in such records, papers, documents and
data) shall be retained for a period of 7 (seven) years from the Effective Time
and Seller shall, and shall procure that each member of the Seller’s Group
shall, allow Purchasers and their representatives and advisors, upon reasonable
written notice, access during normal business hours to such books, records and
other information, including the right to inspect and take copies (at
Purchasers’ expense), as may be reasonably required by Purchasers in order to
enable Purchasers to comply with their statutory and contractual obligations.
Purchasers shall, and shall procure that their representatives and advisers
shall, keep the information provided by Seller or Seller’s Group pursuant to
this sub-clause 5.1(d) confidential and shall ensure that such information is
only used for the purpose of enabling Purchasers to comply with their statutory
and contractual obligations.

 

5.2 Assignment of benefits

Following the Closing, Seller shall procure that the benefit of the whole or any
part of any agreement or arrangement (including any licences, consents or
Intellectual Property but excluding any agreement or arrangement relating to:
(i) the Corporate Services; or (ii) those services to be provided to the Group
following Closing pursuant to the Transitional Services Agreement) which relates
wholly and exclusively to the Operations but which is owned by any member of
Seller’s Group is assigned to the appropriate Group Company as soon as
reasonably practicable upon request by Purchasers and, pending any such
assignment (or in any case where the benefit of any such agreement or
arrangement cannot lawfully be assigned to, or (for whatever reason) enforced
by, the relevant Group Company), any such benefit shall be deemed to be the
property of the relevant Group Company and shall be held on trust for such Group
Company by Purchasers to the extent it is permitted by the terms of the
agreement or arrangement, provided that following any such assignment Purchasers
shall procure that the relevant Group Company performs the obligations and
assumes the liabilities of the relevant member of Seller’s Group arising under
or in connection with the relevant agreement or arrangement and is bound by its
terms in all respects as if the relevant Group Company had been named as a party
thereto in place of the relevant member of Seller’s Group.

 

5.3 Insurance

 

  (a)

Seller shall procure that coverage with respect to the Group under all insurance
policies in place prior to the Effective Time held by Seller’s Group (excluding
any member of the Group) for any claims already made prior to the Effective Time
and arising from an event, occurrence or accident occurring before the Effective
Time (“Pre-Existing Claims”), will be maintained by the relevant member of
Seller’s Group and coverage in relation

 

24



--------------------------------------------------------------------------------

 

to such Pre-Existing Claims will not be terminated on the Effective Time. Seller
shall procure that any Pre-Existing Claims are continued in good faith and
Seller shall procure that Seller’s Group shall not compromise, dispose of or
settle any such Pre-Existing Claim without the express prior written consent of
Purchasers (such consent not to be unreasonably withheld or delayed). Seller
agrees to procure payment by Seller’s Group to the relevant member of the Group,
as soon as reasonably practicable after receipt, of an amount equal to any sum
recovered by Seller’s Group under the relevant insurance policy less any costs
and expenses reasonably incurred in obtaining such recovery.

 

  (b) Coverage with respect to the Group under all insurance policies in place
prior to the Effective Time held by Seller’s Group (excluding any member of the
Group) for all claims made after the Effective Time and arising from an event,
occurrence or accident occurring before, on or after the Effective Time, will be
cancelled and terminated with effect from the Effective Time (excluding those
insurance policies in respect of which members of the Group are the sole policy
holders, which may at the sole discretion of Purchasers, be continued after the
Effective Time).

 

  (c) Purchasers shall themselves arrange and maintain, effective as of the
Effective Time, insurance equivalent to the insurance that was in place in
relation to the Group immediately prior to Closing.

 

5.4 Release of Guarantees

 

  (a) Purchasers shall use all reasonable endeavours to procure, with effect
from Closing or as soon as practicable thereafter, the release of Seller and any
other member of Seller’s Group (excluding the Group Companies) from those
Guarantees listed in Schedule 17 (“Listed Guarantees”) and Purchasers shall use
reasonable endeavours to procure, with effect from Closing or as soon as
practicable thereafter, the release of Seller and any other member of Seller’s
Group (excluding the Group Companies) from any Qualifying Seller Guarantees.
Purchasers shall, as a continuing obligation, indemnify, defend and hold
harmless Seller and, as an irrevocable third party stipulation, the other
members of Seller’s Group (excluding the Group Companies) against all amounts
required to be paid after the Effective Time by any of them pursuant to:

 

  (i) any Listed Guarantees (including all reasonable costs and expenses which
may be incurred (including reasonable legal fees)); and

 

25



--------------------------------------------------------------------------------

  (ii) any Qualifying Seller Guarantees (including all reasonable costs and
expenses which may be incurred (including reasonable legal fees)),

provided that the aggregate liability of Purchasers in respect of Qualifying
Seller Guarantees pursuant to this clause 5.4(a) shall not exceed €200,000 in
aggregate.

 

  (b) Seller shall use reasonable endeavours to procure, with effect from
Closing or as soon as practicable thereafter, the release of the Group Companies
from any Guarantees (joint and/or several) (excluding the Deed of Guarantee)
given by, assumed by or binding upon any of the Group Companies in relation to
any liabilities of Seller or any other member of Seller’s Group (excluding the
Group Companies). Seller shall, as a continuing obligation, indemnify, defend
and hold harmless Purchasers and, as an irrevocable third party stipulation, the
other members of Purchasers’ Group (including the Group Companies) against all
amounts required to be paid by any of them after the Effective Time pursuant to
any such Guarantees (excluding for the avoidance of doubt the Deed of Guarantee)
(including all reasonable costs and expenses which may be incurred (including
reasonable legal fees)).

 

5.5 Use of names

 

  (a) Save as set out below or as permitted pursuant to the Transaction
Documents, Purchasers shall not, and shall procure that no member of Purchasers’
Group shall, after Closing, use in any way whatsoever any company names, trading
names, domain names, or registered or unregistered trade marks or logos which
contain the name “Affinia” or “Wix” or “Raybestos” or any abbreviation thereof
or any name or lettering which is confusingly similar to the same, without the
prior written consent of Affinia Group Inc.. Notwithstanding the foregoing
provisions of this clause 5.5, Purchasers shall, as soon as practicable after
the Closing, but in any event within 3 (three) months after the Effective Time,
procure that all such company names, trading names, domain names, trade marks
and logos are removed from all business stationery and other assets held by the
Group or acquired by Purchasers pursuant to this Agreement, and from all
premises occupied by Purchasers or any other member of Purchasers’ Group
(provided always that this restriction shall not apply to the resale of existing
inventory paid for prior to Closing, bearing trade marks owned by any Affiliate
of Seller or Affinia Group Inc. (including the Group Companies)).

 

  (b)

Seller shall not, and shall procure that no member of Seller’s Group shall,
after Closing, use in any way whatsoever any company names, trading names,
domain names, or registered or unregistered trade marks or logos

 

26



--------------------------------------------------------------------------------

which contain any of the Business Names or any other trade marks owned by any
member of the Group or any abbreviation thereof or any name or lettering which
is confusingly similar to the same, without the prior written consent of
Purchasers. Notwithstanding the foregoing provisions of this clause 5.5(b)
Seller shall, as soon as practicable after the Closing, but in any event within
3 (three) months after the Effective Time, procure that all such company names,
trading names, domain names, trade marks and logos are removed from all business
stationery and other assets held by Seller’s Group, and from all premises
occupied by Seller or any other member of Seller Group (provided always that the
restrictions contained in this clause 5.5(b) shall not apply to: (i) the resale
of existing inventory paid for prior to Closing bearing trade marks owned by any
Group Company, which may be sold by Seller and any Affiliate of Seller in the
ordinary course of business after the Closing; or (ii) products supplied
pursuant to the QH Talbros Supply Agreement; or (iii) uses otherwise permitted
under the QH Talbros Licence Agreement).

 

5.6 Certain post-Closing receipts

 

  (a) If at any time after the Effective Time, any member of Seller’s Group
(excluding the Group Companies) receives any monies in respect of any receivable
of a Group Company, then such sum shall be held by such member of Seller’s Group
on trust for the relevant member of Purchasers’ Group, and Seller shall procure
that the relevant member of Seller’s Group pays the amount received to the
relevant member of Purchasers’ Group within 10 (ten) Business Days of receipt.

 

  (b) If at any time after the Effective Time, any member of Purchasers’ Group
receives any monies in respect of any receivable of any member of the Seller’s
Group (excluding the Group Companies), then such sum shall be held by such
member of Purchasers’ Group on trust for the relevant member of Seller’s Group,
and Purchasers shall procure that the relevant member of Purchasers’ Group pays
the amount received to the relevant member of Seller’s Group within 10 (ten)
Business Days of receipt.

 

5.7 Tax Indemnity

The provisions of Schedule 12 shall apply in respect of obligations of the
Parties relating to Tax.

 

5.8 Employees

The provisions of Schedule 13 shall apply in respect of the Employees.

 

27



--------------------------------------------------------------------------------

5.9 Retirement Benefit Arrangements

Schedule 14 provides brief particulars of all Retirement Benefit Arrangements
that are material to the Group and (save as otherwise provided in Schedule 14),
the provisions of Schedule 13 shall apply in respect of all Retirement Benefits
Arrangements.

 

5.10 Quinton Hazell Defined Benefit Scheme

Seller shall indemnify Purchasers and, as an irrevocable third party
stipulation, the other members of Purchasers’ Group and keep each of them fully
indemnified against all claims, demands, actions, proceedings, damages, losses,
costs, expenses and liabilities suffered or incurred by Purchasers or any member
of Purchasers’ Group in relation to the Quinton Hazell Defined Benefit Scheme.

 

5.11 QH Talbros Supply Agreement

KGL shall procure that, until such time as the QH Talbros Supply Agreement has
terminated in accordance with its terms, QHAL shall not take any action or omit
to take any action which would cause the QH Talbros Licence Agreement to
terminate, unless QH Talbros is in material breach of the QH Talbros Licence
Agreement.

 

5.12 Sale of the Colwyn Bay Site

 

  (a) KGL shall use reasonable endeavours to procure the sale of the Colwyn Bay
Site by QHAL to Sitequest Limited on the terms set out in the Colwyn Bay Sale
Agreement as soon as reasonably practicable following Closing and in any event
within 60 days of the Effective Time.

 

  (b) Upon completion of the sale of the Colwyn Bay Site to Sitequest Limited:

 

  (i) within three (3) Business Days of the completion of such sale, KGL shall
procure the repayment of such amount of the Outstanding Indebtedness as is equal
to the lesser of:

 

  (A) £1,200,000 (one million two hundred thousand Pounds Sterling); and

 

  (B) the gross amount receivable by QHAL at the completion of such sale
pursuant to the Colwyn Bay Sale Agreement; and

 

28



--------------------------------------------------------------------------------

  (ii) within three (3) Business Days of the payment of the Deferred Payment,
KGL shall procure the repayment of such amount of the Outstanding Indebtedness
as is equal to the lesser of:

 

  (A) £428,490 (four hundred and twenty-eight thousand, four hundred and ninety
Pounds Sterling); and

 

  (B) the gross amount of the Deferred Payment received by QHAL pursuant to the
Colwyn Bay Sale Agreement.

 

  (c) In the event that Sitequest Limited fails to pay the Deferred Payment in
accordance with the terms of the Colwyn Bay Sale Agreement, Seller shall be
entitled by notice in writing to KGL, at its own expense, to take such action as
it shall deem necessary to pursue Sitequest Limited for payment of the Deferred
Payment in the name of and on behalf of QHAL and to have conduct of any related
proceedings or negotiations.

 

  (d) KGL shall, and shall procure that any other members of Purchasers’ Group
shall give, subject to their being indemnified by Seller in respect of all
reasonable out-of-pocket costs and expenses (including reasonable legal costs),
all such information and assistance including access to premises and personnel,
and the right to examine and copy or photograph any assets, accounts, documents
and records, as Seller may reasonably request for the purpose referred to in
clause 5.12(c), including instructing such professional or legal advisers as
Seller may nominate to act on behalf of KGL or other member of Purchasers’ Group
concerned but in accordance with the instructions of Seller.

 

  (e) In the event that Sitequest fails to complete the sale of the Colwyn Bay
Site pursuant to the Colwyn Bay Sale Agreement by the Longstop Date (as such
term is defined in the Colwyn Bay Sale Agreement), KGL shall give, and shall
procure that any other members of Purchasers’ Group shall give, subject to their
being indemnified by Seller in respect of all reasonable out-of-pocket costs and
expenses (including reasonable legal costs), all such information and assistance
including access to premises and personnel, as Seller may reasonably request in
connection with the sale of the Colwyn Bay Site to such other purchaser as
Seller may in its sole discretion determine. KGL shall procure that the Colwyn
Bay Site is not sold or otherwise transferred other than pursuant to this clause
5.12(e) or the Colwyn Bay Sale Agreement.

 

  (f)

If the Colwyn Bay Site is sold to another purchaser pursuant to clause 5.12(e),
within three (3) Business Days of the completion of such sale, KGL

 

29



--------------------------------------------------------------------------------

 

shall procure the repayment of such amount of the Outstanding Indebtedness as is
equal to the gross amount received by QHAL pursuant to such sale.

 

  (g) Seller agrees that:

 

  (i) if the Colwyn Bay Site is sold to Sitequest Limited:

 

  (A) the payment by QHAL referred to in clause 5.12(b)(i) shall be in
satisfaction of an amount of the Outstanding Indebtedness as is equal to the
amount of such payment; and

 

  (B) the payment by QHAL referred to in clause 5.12(b)(ii) shall be in full and
final satisfaction of QHAL’s obligation to pay the Outstanding Indebtedness and
that following such payment there shall be no External Group Debt; and

 

  (ii) if the Colwyn Bay Site is sold to another purchaser pursuant to clause
5.12(e), the payment by QHAL referred to in clause 5.12(f) shall be in full and
final satisfaction of QHAL’s obligation to pay the Outstanding Indebtedness and
that following such payment there shall be no External Group Debt.

 

  (h) The Parties agree that until the full and final satisfaction of QHAL’s
obligation to pay the Outstanding Indebtedness in accordance with clause 5.12(g)
such amount of the Outstanding Indebtedness as remains to be satisfied pursuant
to clause 5.12(g) shall remain outstanding as a debt of QHAL to Affinia
Netherlands Holdings B.V.

 

  (i) Seller shall procure that none of the Seller’s Group will seek to recover
the Outstanding Indebtedness from QHAL until the expiry of the relevant period
for payment to Seller in accordance with clauses 5.12(b)(i), 5.12(b)(ii) or
5.12(f), as the case may be, and in each case Seller agrees that any action to
recover any amount of the Outstanding Indebtedness shall be limited to the
amount required to be paid at such time pursuant to such sub-clause.

 

  (j)

If the Colwyn Bay Site has not been sold to either Sitequest Limited or another
purchaser within a period of seven (7) years following the Effective Time KGL
shall procure the sale of Colwyn Bay Site to Affinia Netherlands Holdings B.V.
(or such other Affiliate of Seller as Seller may in its absolute discretion
direct) as soon as reasonably practicable following the expiry of such period
and the Parties agree that the consideration for such sale shall be the full and
final satisfaction of QHAL’s obligation to pay the Outstanding

 

30



--------------------------------------------------------------------------------

 

Indebtedness and that following such payment there shall be no External Group
Debt.

 

5.13 Liabilities in relation to the Colwyn Bay Site

Paragraph 6 of Schedule 18 shall have effect in relation to any liability of the
Purchasers in relation to the Colwyn Bay Site.

 

5.14 Environmental Matters

The provisions of Schedule 18 shall have effect in respect of the obligations of
the Parties relating to Environmental Matters.

 

6. WARRANTIES

 

6.1 Seller’s Warranties

 

  (a) Seller warrants to Purchasers in the terms of the statements set out in
Part 1 of Schedule 8 (the “Seller’s Warranties”) and Part 2 of Schedule 8 (the
“Tax Warranties”) as at Closing.

 

  (b) Each Seller’s Warranty and Tax Warranty which is expressed to be given in
relation to the Company shall also be deemed to be given in relation to each
other member of the Group as if it had been repeated with respect to each such
member naming it in place of the Company throughout.

 

  (c) Each Seller’s Warranty and Tax Warranty is given subject only to matters
Disclosed in the Disclosure Letter.

 

  (d) Without prejudice to clause 11.3, Purchasers acknowledge and agree:

 

  (i) that Seller does not make any representation or warranty as to the
accuracy of any forecasts, estimates, projections, statements of intent or
statements of opinion howsoever provided to KGL and/or AHP on or prior to the
date hereof (including any information of that nature contained in the
Disclosure Letter or in the Data Room). Purchasers acknowledge that no
representations or warranties, express or implied, have been given or are given
other than Seller’s Warranties and Tax Warranties; and

 

  (ii) the Seller’s Warranties and Tax Warranties are the only warranties given
by the Seller on which the Purchasers may rely in entering into this Agreement.

 

31



--------------------------------------------------------------------------------

  (e) Save to the extent it is Disclosed, no fact, matter, event or circumstance
of which Purchasers have or may be deemed to have constructive or imputed
knowledge shall prejudice any claim by Purchasers under the Seller’s Warranties
or operate to reduce any amount recoverable.

 

  (f) Any Seller’s Warranty qualified by the expression “so far as Seller is
aware”, “to the best of Seller’s knowledge” or any similar expression shall,
unless otherwise stated, be deemed to be given on the basis of, and limited to,
the actual knowledge of those individuals whose names are set out in Schedule 9.

 

  (g) Notwithstanding anything else to the contrary in this Agreement,
Purchasers’ sole and exclusive remedy against Seller for breach of this
Agreement (including, for the avoidance of doubt, a breach of Seller’s
Warranties and/or the Tax Warranties) shall be a claim for breach of contract.

 

  (h) The Seller’s Warranties and Tax Warranties shall continue in full force
and effect notwithstanding Closing.

 

  (i) Each Seller’s Warranty and Tax Warranty shall be separate and independent
and, save as expressly provided, shall not be limited by reference to any other
Seller’s Warranty, Tax Warranty or any other provision in this Agreement.

 

  (j) Seller agrees with Purchasers:

 

  (i) that the giving by any Group Company and/or any of their respective
officers, employees, agents or advisers (past or present) to Seller or its
agents or advisers (past or present) of any information or opinion in connection
with Seller’s Warranties, the Tax Warranties, the Tax Indemnity or the
Disclosure Letter or in connection with the negotiation and preparation of this
Agreement, the Tax Indemnity or the Disclosure Letter shall not be deemed to be
a representation, warranty or guarantee to Seller of the accuracy of such
information or opinion;

 

  (ii) except in the case of fraud, to waive any right or claim which it may
have against any Group Company and/or any of their respective officers,
employees, agents or advisers for any error, omission or misrepresentation in
any such information or opinion; and

 

  (iii) that any such right or claim shall not constitute a defence to any claim
by Purchasers under or in relation to this Agreement (including the Seller’s
Warranties and Tax Warranties).

 

32



--------------------------------------------------------------------------------

  (k) In case of any breach of the Seller’s Warranty at paragraph 3 of Part 1 of
Schedule 8 Seller shall pay to Purchasers (and, as an irrevocable third party
stipulation, the relevant Group Companies) on demand the amount necessary (on an
indemnity basis) to put the relevant Group Companies into the financial position
they would have been in if such Seller’s Warranty had not been breached
(together with any reasonable costs and expenses incurred by Purchasers and/or
the relevant Group Companies in consequence of the breach of such Seller’s
Warranty (including the costs of any proceedings arising from such breach)).

 

6.2 Seller’s disclosures

 

  (a) Seller’s Warranties and the Tax Warranties are subject to, and Seller
shall not be liable for breach of any of Seller’s Warranties and the Tax
Warranties in relation to, the following matters:

 

  (i) any matter contained in this Agreement, or Disclosed in the Disclosure
Letter (including the Disclosure Bundle);

 

  (ii) any matter Disclosed in the Data Room on or prior to 20 November 2009;

 

  (iii) any matter Disclosed in the Information Memorandum; and

 

  (iv) all information which would be revealed by a search of the Public
Registries on the date two Business Days prior to Closing.

 

  (b) Subject to the terms set forth in the Disclosure Letter, references in the
Disclosure Letter to paragraph numbers shall be to the paragraphs in Schedule 8
to which the disclosure is most likely to relate. Such references are given for
convenience only and shall not limit the effect of any of the disclosures, all
of which are made against Seller’s Warranties and the Tax Warranties as a whole.

 

6.3 Purchasers’ Warranties

Purchasers warrant to Seller in the terms of the statements set out in Schedule
11 (the “Purchasers’ Warranties”) and further warrant that, save to the extent
Disclosed in the Disclosure Letter, there is no fact, matter, event or
circumstance which is known to Purchasers and which to Purchasers’ actual
knowledge constitutes a breach of a Seller’s Warranty.

 

33



--------------------------------------------------------------------------------

7. LIMITATION OF SELLER’S LIABILITY

In this clause 7 (unless the context otherwise requires):

a “Claim” means any claim against Seller under the Seller’s Warranties or,
unless the context otherwise requires, the Tax Warranties; and

“determination” means a final determination by a court of competent jurisdiction
or a final award or decision of a duly appointed arbitrator or expert (as the
case may be) from which there is no right of appeal or where the period for
making an appeal has expired and no appeal has been made.

 

7.1 Time limitation for Claims

Save in respect of those Seller’s Warranties in paragraphs 1, 2.1 and 3 of Part
1 of Schedule 8 (which shall be unlimited), Seller shall not be liable in
respect of any Claim unless Purchasers give a notice of the Claim to Seller,

 

  (a) in respect of the Tax Warranties within 7 (seven) years after the Closing
Date;

 

  (b) in respect of Seller’s Warranties set out at paragraph 17 of Part 1 of
Schedule 8 (Environmental) within 3 (three) years after the Closing Date; and

 

  (c) in respect of all other Seller’s Warranties, within 12 (twelve) months
after the Closing Date.

 

7.2 Minimum Claims

Save in respect of those Seller’s Warranties in paragraphs 1, 2.1 and 3 of Part
1 of Schedule 8 (to which this clause 7.2 shall not apply), Seller shall not be
liable under the Seller’s Warranties in respect of any individual Claim where
the liability agreed or determined in respect of any such Claim does not exceed
€20,000 (twenty thousand Euros).

 

7.3 Aggregate minimum Claims

Save in respect of those Seller’s Warranties in paragraphs 1, 2.1 and 3 of Part
1 of Schedule 8 (to which this clause 7.3 shall not apply), Seller shall not be
liable under the Seller’s Warranties in respect of any Claim unless the
aggregate amount of all Claims for which Seller would otherwise be liable under
the Seller’s Warranties exceeds €300,000 (three hundred thousand Euros);
provided that, if such limit is

 

34



--------------------------------------------------------------------------------

exceeded Seller shall, subject to the other limits contained in this clause 7,
be liable for the whole of such aggregate amount and not merely for the excess.

 

7.4 Maximum liability

Save in respect of those Seller’s Warranties in paragraphs 1, 2.1 and 3 of Part
1 of Schedule 8 (which shall be unlimited), the aggregate liability of Seller in
respect of all Claims shall not exceed an amount equal to the aggregate of
25 per cent. of the Bid Value. For the purposes of this limit, the liability of
Seller shall be deemed to exclude the amount of all out-of-pocket costs and
expenses (together with any VAT thereon) payable by it in connection with the
satisfaction, settlement or determination of any such claim.

 

7.5 Further limitations

 

  (a) Seller shall not be liable in respect of, and Losses shall not include:

 

  (i) any liability vis-à-vis any third party which is contingent unless and
until such contingent liability becomes an actual liability and is due and
payable;

 

  (ii) any special, indirect or consequential loss save where such are
recoverable as part of any claim made by a third party which is the subject of a
claim;

 

  (iii) any claim to the extent allowance, provision or reserve is made in the
Final Working Capital Statement or in the Accounts (to the extent that the
subject matter of such allowance, provision or reserve is not dealt with in the
Final Working Capital Statement and not released prior to the Closing) for the
matter giving rise to the claim; or

 

  (iv) any claim to the extent it has been recovered on the basis of the
Purchase Price adjustment set forth in clause 3.

 

  (b) For the avoidance of doubt, no representation or warranty is made or given
by Seller as to the availability or usability of any historic operating losses
or other Reliefs relating to the period prior to the Closing Date that may be
available to any of the Group Companies and Seller shall not be liable in the
event that any such historic operating losses or Reliefs are either unavailable
to or not useable by any of the Group Companies.

 

35



--------------------------------------------------------------------------------

  (c) In no event shall Seller be liable more than once for the same matter and
no regard shall be had to any valuation principle applied by Purchasers in
calculating the Bid Value.

 

  (d) Claims under the Seller’s Warranties, the Tax Warranties or the Tax
Indemnity that, in each case, relate to liabilities of QHAL or Quinton Hazell
Italia SpA may only be made by KGL.

 

7.6 Matters arising subsequent to the Closing

Seller shall not be liable in respect of any matter, act, omission or
circumstance (or any combination thereof), including the aggravation of a matter
or circumstance, to the extent that the same would not have occurred but for:

 

  (a) any matter or thing done pursuant to this Agreement;

 

  (b) any act, omission or transaction of Purchasers or any other member of
Purchasers’ Group (including the Group), or their respective directors,
officers, employees or agents or successors in title, after the Closing;

 

  (c) the passing of, or any change in, after the Closing, any Law or published
administrative practice of any Governmental Authority including without
limitation any change in the rates of Taxation or any imposition of Taxation or
any withdrawal of relief from Taxation not actually (or prospectively) in effect
at the date of this Agreement;

 

  (d) any change after the Closing of any generally accepted interpretation or
application of any Law; or

 

  (e) any change in accounting or Taxation policy, bases or practice of
Purchasers or any other member of Purchasers’ Group introduced or having effect
after the Closing save where such change is necessary to conform such policy or
practice with applicable Law in force prior to Closing.

 

7.7 Insurance

Seller shall not be liable in respect of any Claim to the extent that the Losses
in respect of which such Claim is made are recovered under a policy of insurance
in force at the Closing or would have been so recovered had Purchasers after the
Closing put in place or maintained policies equivalent to those the Group had
maintained prior to the Closing.

 

36



--------------------------------------------------------------------------------

7.8 Purchasers’ right to recover

 

  (a) Prior to recovery from Seller

If, before Seller pays an amount in discharge of any Claim under this Agreement,
Purchasers, the Group or any member of Purchasers’ Group recovers or is entitled
to recover (whether by payment, discount, credit, relief, insurance or
otherwise) from a third party a sum which indemnifies or compensates Purchasers,
the Group or the member of Purchasers’ Group (in whole or in part) in respect of
the loss which is the subject matter of the Claim, Seller, shall be entitled to
request that Purchasers or any member of Purchasers’ Group takes all reasonable
steps to enforce recovery against the third party and:

 

  (i) in the event that Purchasers comply with such request, any actual recovery
(less any reasonable costs incurred in obtaining such recovery) shall reduce or
satisfy, as the case may be, such Claim to the extent of such recovery and
Seller shall be subrogated to all rights that Purchasers, the Group or the
relevant member of the Purchasers’ Group, as the case may be, has or would
otherwise have in respect of the claim against the third party; or

 

  (ii) in the event that Purchasers fail to comply with such request within 5
Business Days, the liability of Seller in connection with such Claim shall be
reduced or satisfied, as the case may be, by an amount equal to the amount that
Seller or any member of the Seller’s Group or any member of Purchasers’ Group
would have been entitled to recover (whether by payment, discount, credit,
relief, insurance or otherwise) from such third party.

 

  (b) Following recovery from Seller

 

  (i)

If Seller has paid an amount in discharge of any Claim under this Agreement and
Purchasers, the Group or any other member of Purchasers’ Group subsequently
recovers (whether by payment, discount, credit, relief, insurance or otherwise)
from a third party a sum which indemnifies or compensates Purchasers, the Group
or any other member of Purchasers’ Group (in whole or in part) in respect of the
loss which is the subject matter of the Claim, Seller, in its sole discretion
(acting reasonably and having consulted in good faith with Purchasers), may
require that Purchasers shall or shall procure that each Group Company or other
member of Purchasers’ Group shall, pay to Seller, as soon as practicable after
receipt an amount equal to:

 

37



--------------------------------------------------------------------------------

 

(a) any sum recovered from the third party less any costs and expenses
reasonably incurred in obtaining such recovery or, if less, (b) the amount
previously paid by Seller to Purchasers less any Taxation attributable to it.

 

  (ii) If Seller has paid an amount in discharge of any Claim under this
Agreement and Purchasers, the Group or any other member of Purchasers’ Group
subsequently is entitled to recover (whether by payment, discount, credit,
relief, insurance or otherwise) from a third party a sum which indemnifies or
compensates Purchasers, the Group or any other member of Purchasers’ Group (in
whole or in part) in respect of the loss which is the subject matter of the
Claim, Seller, in its sole discretion, may request that Purchasers procure that
all reasonable steps are taken to enforce recovery against the third party and:

 

  (A) in the event that Purchasers comply with such request, Purchasers shall or
shall procure that each Group Company or other member of Purchasers’ Group
shall, pay to Seller, as soon as practicable after receipt an amount equal to:
(a) any sum recovered from the third party less any costs and expenses
reasonably incurred in obtaining such recovery or, if less, (b) the amount
previously paid by Seller to Purchasers less any Taxation attributable to it and
Seller shall be subrogated to all rights that Purchasers, the Group or the
relevant member of the Purchasers’ Group, as the case may be, has or would
otherwise have in respect of the claim against the third party; or

 

  (B) in the event that Purchasers fails to comply with such request within 5
Business Days, Purchasers shall or shall procure that each Group Company or
other member of Purchasers’ Group shall, pay to Seller an amount equal to the
lower of (a) the amount that Purchasers, the Group or any member of Purchasers’
Group is entitled to recover (whether by payment, discount, credit, relief,
insurance or otherwise) from such third party and (b) the amount actually paid
by Seller to Purchasers in respect of the relevant Claim.

 

7.9 The limitations in this clause 7 shall not apply to any Claim which arises
as a result of any fraudulent act or omission by Seller.

 

38



--------------------------------------------------------------------------------

8. CLAIMS

 

8.1 Notification of Claims

If Purchasers or any member of the Group becomes aware of any Claim (or of any
matter or circumstance that is likely to give rise to a Claim), Purchasers
shall, as soon as reasonably practicable, give a notice in writing of the claim
to Seller setting out such information as is available to Purchasers or the
Group as is reasonably necessary to enable Seller to assess the merits of the
Claim, to act to preserve evidence and to make such provisions as Seller may
consider necessary provided that failure to give such notice shall not prejudice
the Claim in question.

 

8.2 Commencement of proceedings

Any Claim notified pursuant to clause 8.1 shall (if it has not been previously
satisfied, settled or withdrawn) be deemed to be withdrawn 9 (nine) months after
the notice is given pursuant to clause 8.1 unless legal proceedings in respect
of it have been commenced by being both issued and served.

 

8.3 Investigation by Seller

In connection with any matter or circumstance notified by Purchasers pursuant to
clause 8.1:

 

  (a) Purchasers shall allow, and shall procure that each Group Company allows,
Seller and its financial, accounting, legal or other advisers (at Seller’s cost)
to investigate the matter or circumstance alleged to give rise to such Claim and
whether and to what extent any amount is payable in respect of such Claim; and

 

  (b) Purchasers shall disclose to Seller all material of which Purchasers is
aware which relates wholly and directly to the Claim, and shall, and shall
procure that all other members of Purchasers’ Group shall, give all such
information and assistance (upon reasonable notice and during normal office
hours), including access to premises and personnel, and the right to examine and
copy or photograph any assets, accounts, documents and records, in each case as
Seller or their respective financial, accounting legal or other advisers may
reasonably request in connection with the Claim.

 

8.4 Procedure for third party claims

If the Claim notified pursuant to clause 8.1 is a result of, or in connection
with, a claim by or liability to a third party, then:

 

39



--------------------------------------------------------------------------------

  (a) no admissions in relation to such third party claim shall be made by or on
behalf of Purchasers or any member of Purchasers’ Group and the claim shall not
be compromised, disposed of or settled without the express prior written consent
of Seller (such consent not to be unreasonably withheld or delayed);

 

  (b) subject to the written consent of Purchasers, Seller shall be entitled by
notice in writing to Purchasers, at its own expense, to take such action as it
shall deem necessary to avoid, dispute, deny, defend, resist, appeal, compromise
or contest such claim or liability (including making counterclaims or other
claims against third parties) in the name of and on behalf of Purchasers or
other member of Purchasers’ Group concerned and to have the conduct of any
related proceedings, negotiations or appeals; and

 

  (c) where Purchasers have given their consent pursuant to clause 8.4(b):

 

  (i) Purchasers shall, and shall procure that any other members of Purchasers’
Group shall give, subject to their being indemnified by Seller in respect of all
reasonable out-of-pocket costs and expenses (including reasonable legal costs),
all such information and assistance including access to premises and personnel,
and the right to examine and copy or photograph any assets, accounts, documents
and records, as Seller may reasonably request for the purpose referred to in
clause 8.4(b), including instructing such professional or legal advisers as
Seller may nominate to act on behalf of Purchasers or other member of
Purchasers’ Group concerned but in accordance with the instructions of Seller;
and

 

  (ii) Seller shall keep Purchasers informed of all relevant matters relating to
the claim and shall promptly forward or procure to be forwarded to Purchasers
copies of all correspondence and other written communications relating to the
claim.

 

  (d) in the event that Purchasers fail to give their consent pursuant to clause
8.4(b) within 5 Business Days of notice from Seller, the liability of Seller in
connection with such Claim shall be reduced or satisfied, as the case may be, by
an amount equal to the amount of the third party claim.

 

8.5 Tax Indemnity

If any limits on the liability of Seller under the Tax Indemnity conflict with
the provisions of this clause 8 insofar as they may relate to liability for
Taxation matters, then the provisions of the Tax Indemnity shall prevail in
relation to any such liability.

 

40



--------------------------------------------------------------------------------

9. RESTRICTIONS

 

9.1 Restrictions on Seller

 

  (a) Seller undertakes with Purchasers to procure that no member of Seller’s
Group (excluding the Group Companies) shall, directly or indirectly, during the
Restricted Period:

 

  (i) undertake any Restricted Activity in the Restricted Territory;

 

  (ii) induce or seek to induce any person who is or was at the Closing Date a
Restricted Employee to become employed whether as employee, consultant or
otherwise by any member of Seller’s Group (excluding the Group Companies),
whether or not such Restricted Employee would thereby commit a breach of his
contract of service, provided that the placing of an advertisement of a post
available to a member of the public generally and the recruitment of a person
through an employment agency shall not constitute a breach of this clause 9,
provided that no member of Seller’s Group instructs or encourages such agency to
approach any Restricted Employee.

 

  (b) The restrictions in clause 9.1(a) shall not operate to prohibit any member
of Seller’s Group from:

 

  (i) undertaking a Restricted Activity in any specific country within the
Restricted Territory after such time as:

 

  (A) Purchasers’ Group ceases to carry on the sale of aftermarket replacement
motor vehicle components in such country; or

 

  (B) the sales of aftermarket replacement motor vehicle components by
Purchasers’ Group in such country fall below €200,000 in any 12 month period
during the Restricted Period;

 

  (ii) making sales to any customer of the Group to the extent there exists at
the Closing Date a wholly independent trading relationship between such customer
and a member of Seller’s Group (excluding the Group Companies) in relation to
the sale of filter components;

 

  (iii) fulfilling any obligation pursuant to this Agreement and any of the
Transaction Documents;

 

41



--------------------------------------------------------------------------------

  (iv) acquiring the whole or part of any business (whether by way of a purchase
of shares or assets) if the turnover attributed to a Restricted Activity does
not represent more than 25 (twenty-five) per cent. of the aggregate annual
turnover of such acquired business;

 

  (v) without detracting from clause 9.1(b)(iii), acquiring an interest or being
interested in a business which is engaged in a Restricted Activity in respect of
which Seller’s Group does not have a majority shareholding or other controlling
interest, or the right to nominate the majority of directors or representatives
of similar standing to the board of directors or a governing body of similar
standing, provided that if such business is listed on any recognised stock
exchange, a controlling interest shall be deemed to exist if the interest
acquired amounts to 30 (thirty) per cent. or more of the outstanding issued
share capital of a company.

 

  (c) Each of the undertakings contained in this clause 9 is a separate
undertaking by Seller and shall be enforceable by Purchasers (on their own
behalf and on behalf of each member of Purchasers’ Group) separately and
independently of its right to enforce any one or more of the other covenants
contained in this clause 9. Seller agrees that the undertakings contained in
this clause 9 are reasonable and necessary for the protection of the legitimate
interests of Purchasers and any other member of Purchasers’ Group. It is
nevertheless agreed that, if any such undertaking shall be found to be void but
would be valid if some part were deleted, then such undertaking shall apply with
such deletions as may be necessary to make it valid and enforceable. The Parties
further agree that, without prejudice to any other remedy which may be available
to Purchasers, Purchasers shall be entitled to seek injunctive or other
equitable relief in relation to any breach or prospective breach of the
undertakings in this clause 9, it being acknowledged that an award of damages
may not be an adequate remedy for such a breach.

 

  (d) For the purposes of this clause 9, “directly or indirectly” shall (without
limiting the expression) mean Seller acting either alone or jointly with or on
behalf of any other person whether as principal, partner, manager, employee,
contractor, director, consultant, investor or otherwise.

 

  (e) Seller agrees with Purchasers to procure that the other members of
Seller’s Group and each of its and their respective officers, senior management
and agents is aware of and complies with each of Seller’s undertakings contained
in this clause 9.

 

42



--------------------------------------------------------------------------------

10. ANNOUNCEMENTS AND CONFIDENTIALITY

 

10.1 Announcements

 

  (a) No communications to the public or press releases relating to this
Agreement or the transactions contemplated hereby shall be made by any Party
unless such release or statement is previously agreed upon in writing by Seller
and Purchasers or is required under any applicable law or any competent,
judicial or regulatory authority, or to the extent a Party is subject to the
rules and regulations of any recognised stock exchange. If any applicable law or
the rules and regulations of any recognised stock exchange or competent,
judicial or regulatory authority requires the issuance by any Party of any
communication or press release, the Party subject to such requirement shall
consult with the other Party in good faith and take into account its comments so
far as reasonably practicable prior to issuing any such communication or press
release.

 

  (b) Nothing in clause 10.1(a) shall restrict:

 

  (i) Purchasers or any Group Company from informing existing customers or
suppliers of the Group of the acquisition of the Group by Purchasers after the
Closing, provided that Purchasers shall consult with Seller in good faith and
take into account its comments so far as reasonably practicable prior to issuing
any such communication;

 

  (ii) any Party from making any disclosure to any of its officers, employees,
agents or advisers who are required to receive such disclosure to carry out
their duties (conditional upon any such person being informed of the
confidential nature of such information and agreeing to keep such information
confidential for as long as the disclosing party is obliged to do so in
accordance with this clause); or

 

  (iii) Purchasers or any Group Company from making any disclosure permitted
under clause 10.2.

 

10.2 Confidentiality

 

  (a)

Subject to clause 10.2(b), each of the Parties shall treat as strictly
confidential and not disclose or use any information received or obtained as a
result of entering into this Agreement (or any of the Transaction Documents)
which relates to the provisions of this Agreement and any of the Transaction

 

43



--------------------------------------------------------------------------------

 

Documents or the negotiations relating to this Agreement (and any such other
agreement).

 

  (b) The provisions of clause 10.2(a) shall not prohibit disclosure or use of
any information if and to the extent:

 

  (i) required by law, any competent judicial or regulatory authority, or the
rules and regulations of any recognised stock exchange to which any Party is
required to comply;

 

  (ii) required for the purpose of any judicial proceedings arising out of this
Agreement or any of the Transaction Documents;

 

  (iii) the disclosure is made to a Tax Authority in connection with the Tax
affairs of the disclosing Party;

 

  (iv) such information is reasonably necessary to enable a Party’s officers,
employees, agents or advisers to enable them to carry out their duties
(conditional upon any such person being informed of the confidential nature of
such information and agreeing to keep such information confidential for as long
as the relevant Party is obliged to do so in accordance with this clause);

 

  (v) the information is or becomes publicly available (other than by breach of
this Agreement);

 

  (vi) the other Party has given prior written approval to the disclosure or
use;

 

  (vii) the information is obtained free of any restrictions on use or
obligations of confidentiality from a third party which is itself, to the
knowledge of the disclosing Party, free of any restrictions on use or
obligations of confidentiality with respect to that information;

 

  (viii) the information is independently developed after the Closing; or

 

  (ix) such information is reasonably required by the relevant financial
institutions for the purposes of or in connection with the financing (whether in
whole or in part) by Purchasers of the acquisition of the Shares contemplated by
this Agreement or the working capital requirements of the Group,

 

44



--------------------------------------------------------------------------------

provided that, prior to disclosure or use of any information pursuant to clauses
10.2(b)(i), (ii), or (iii), the Party concerned shall promptly notify the other
Party of such requirement with a view to providing the other Party with the
opportunity to contest such disclosure or use or otherwise to agree the timing
and content of such disclosure or use.

 

  (c) Following Closing, Seller shall use reasonable endeavours to procure that
any prospective purchasers of the Shares (excluding Purchasers) who prior to
Closing gave confidentiality undertakings to Seller (or any other member of
Seller’s Group) (the “Confidentiality Undertakings”) shall destroy all
information which Seller (or any other member of Seller’s Group) is entitled to
require to be destroyed under the terms of such Confidentiality Undertakings,
which shall include, for the avoidance of doubt, Seller giving notice to each
such prospective purchaser as soon as reasonably practicable following Closing
instructing them to destroy all such information in accordance with the terms of
the Confidentiality Undertakings.

 

  (d) Purchasers shall be entitled by notice in writing to Seller, at their own
expense, to take such action as they shall deem necessary (acting reasonably and
having consulted in good faith with Seller) in connection with any alleged
breach of any of the Confidentiality Undertaking in the name of and on behalf of
Seller or other member of Seller’s Group concerned and to have the conduct of
any related proceedings, negotiations or appeals.

 

  (e) Seller shall, and shall procure that any other members of Seller’s Group
shall give, subject to their being fully and effectively indemnified by
Purchasers in respect of all claims, liabilities, reasonable out-of-pocket costs
and expenses (including reasonable legal costs), all such information and
assistance as Purchasers may reasonably request for the purpose referred to in
clause 10.2(d), including instructing such professional or legal advisers as
Purchasers may nominate to act on behalf of Seller or other member of Seller’s
Group concerned but in accordance with the instructions of Purchasers and
Purchasers shall keep Seller informed of all relevant matters relating to the
claim and shall promptly forward or procure to be forwarded to Seller copies of
all correspondence and other written communications relating to the claim.

 

11. OTHER PROVISIONS

 

11.1 Further assurances

Each of the Parties shall (and shall use all reasonable endeavours to procure
that any necessary third party shall) from time to time execute such documents
and perform

 

45



--------------------------------------------------------------------------------

such acts and things as any Party may reasonably require to transfer the Shares
to Purchasers.

 

11.2 Binding effect; amendments and waivers

 

  (a) This Agreement shall not have any legal effect until each Party has
validly executed this Agreement.

 

  (b) No amendment to, or waiver of any provision of, this Agreement shall be
effective unless in writing and signed by or on behalf of each of the Parties.

 

11.3 Entire Agreement

 

  (a) The Transaction Documents constitute the whole and only agreement between
the parties relating to the sale and purchase of the Shares.

 

  (b) Each Party agrees and acknowledges that:

 

  (i) in entering into this Agreement, it is not relying on any warranty,
representation, undertaking, assurance, promise or other commitment of any
nature whatsoever (whether or not in writing) made or given by any other Party
or any of its Affiliates prior to the entering into of this Agreement which is
not expressly set out in this Agreement or any Transaction Document; and

 

  (ii) except in the case of fraud, no Party shall have any right of action
against any other Party arising out of or in connection with any such warranty,
representation, undertaking, assurance, promise or other commitment except to
the extent that it is repeated in this Agreement or any Transaction Document.

 

11.4 Assignment

 

  (a) Except as otherwise expressly provided in this Agreement, no Party may,
without the prior written consent of the other Parties, assign, grant any
security interest over, hold on trust or otherwise transfer, in whole or in
part, any of its rights and obligations under this Agreement.

 

  (b)

Purchasers may assign the benefit of this Agreement to any financial institution
for the purposes of, or in connection with, the financing of the acquisition
contemplated by this Agreement provided that the liability of Seller to any such
assignee shall not be any greater than if no assignment had

 

46



--------------------------------------------------------------------------------

 

taken place and no such assignment shall release Purchasers from any of its
obligations to Seller.

 

11.5 Third party rights

Except as expressly provided for in this Agreement, nothing in this Agreement
shall confer any rights upon any person that is not a Party or the successor or
permitted assignee of a Party to this Agreement.

 

11.6 Method of payment

Any payment to be made or procured by Seller or by Purchasers under this
Agreement shall be effected by crediting for same day value the account
specified by the payee to the payer reasonably in advance and in sufficient
detail to enable payment by telegraphic or other electronic means to be effected
on or before the due date for payment.

 

11.7 Effect of Closing

The provisions of this Agreement, insofar as the same shall not have been fully
performed at the Closing, shall remain in full force and effect notwithstanding
the Closing.

 

11.8 Invalidity

If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, such
provision or part shall to that extent be deemed not to form part of this
Agreement but the legality, validity and enforceability of the remainder of this
Agreement shall not be affected. To the extent permitted by law, such provision
shall be deemed substituted by provisions: (i) that are valid, legal and
enforceable; and (ii) the operation and effect of which are as similar as
possible to the provisions they substitute for.

 

11.9 Costs

Unless this Agreement provides otherwise, all costs that a Party has incurred or
must incur in preparing, concluding or performing this Agreement are for its own
account. All stamp, transfer, registration, sales and other similar Taxes,
filing fees (including merger clearance filings), duties and charges and all
notarial fees arising as a result of this Agreement and payable in connection
with the sale or purchase of the Shares under this Agreement shall be paid by
Purchasers.

 

47



--------------------------------------------------------------------------------

11.10 No Withholding

 

  (a) All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings for or on account of Tax whatsoever save only as may
be required by law. If any such deductions or withholdings are required by law
from any sums payable by either Party under this Agreement (excluding for the
avoidance of doubt any sums payable in respect of the Purchase Price) such Party
shall pay such sum as will, after such deduction or withholding has been made,
leave the amount which would have been received in the absence of any such
requirement to make a deduction or withholding.

 

  (b) If any sum paid by a Party as a result of the obligations in this
Agreement (excluding for the avoidance of doubt any payments in respect of the
Purchase Price) is, or but for the availability of any Relief would be, subject
to Taxation such Party shall pay such sum as will, after subtraction of an
amount equal to that Taxation, leave a sum equal to the amount that would
otherwise be payable under that obligation.

 

11.11 Notices

 

  (a) Notices and other statements in connection with this Agreement and any
other agreement that is connected with this Agreement (unless the parties
expressly agree otherwise) shall be: (i) written in the English language;
(ii) delivered by hand or courier to the recipient’s address as set forth below
or to such other address as a Party may notify to the other Parties from time to
time; and (iii) shall be given:

if to Seller to:

Affinia Group Inc.

1101 Technology Drive

Ann Arbor

Michigan 48108

United States of America

Attention: General Counsel

and

if to Purchasers to:

Klarius Group Limited

Manitube Plant

Brookhouse Industrial Estate

Stoke-on-Trent

Staffordshire ST10 1UF

Attention: Dave Cheetham

 

48



--------------------------------------------------------------------------------

  (b) A notice shall be effective upon receipt and shall be deemed to have been
received at the time of delivery.

 

  (c) Seller irrevocably agrees that any Service Document may be sufficiently
and effectively served on it in connection with any proceedings, suit or action
arising out of or in connection with this Agreement or any Transaction Document
in England and Wales by service on its agent, Gravitas Nominees Limited, if no
replacement agent has been appointed and notified to Purchasers pursuant to
sub-clause 11.11(f), or on the replacement agent if one has been appointed and
notified to Purchasers.

 

  (d) Any Service Document served pursuant to this clause shall be marked for
the attention of:

 

  (i) Gravitas Nominees Limited at 110 Cannon Street, London EC4N 6AR or such
other address within England or Wales as may be notified to Purchasers by
Seller; or

 

  (ii) such other person as is appointed as agent for service pursuant to
sub-clause 11.11(f) at the address notified pursuant to sub-clause 11.11(f).

 

  (e) Any document addressed in accordance with sub-clause 11.11(f) shall be
deemed to have been duly served if delivered by hand, or courier, at the time of
delivery.

 

  (f) If the agent referred to in sub-clause 11.11(c) (or any replacement agent
appointed pursuant to this sub-clause) at any time ceases for any reason to act
as such, Seller shall appoint a replacement agent to accept service having an
address for service in England or Wales and shall notify Purchasers of the name
and address of the replacement agent.

 

  (g) A copy of any Service Document serve on an agent pursuant to this clause
11.11 shall be sent by courier to Seller at its address for the time being for
the service of notices and other communications under this clause 11.11, but no
failure or delay in so doing shall prejudice the effectiveness of service of the
Service Document in accordance with the provisions of sub-clause 11.11(c).

 

  (h) For the purposes of this clause 11.11, “Service Document” means a writ,
summons, order, judgment or other process issued out of the courts of England
and Wales in connection with any proceedings.

 

49



--------------------------------------------------------------------------------

11.12 Joint and several

Unless expressly provided otherwise in this Agreement, all liabilities and
obligations of KGL and AHP under this Agreement shall be joint and several.

 

12. GOVERNING LAW AND SUBMISSION TO JURISDICTION

 

12.1 Governing law

 

  (a) This Agreement and the Transaction Documents, save as expressly otherwise
provided therein, shall be governed by and construed in accordance with the laws
of England and Wales.

 

  (b) The Parties hereby submit to the non-exclusive jurisdiction of the High
Court in England and Wales.

 

12.2 Dispute Resolution

 

  (a) With the exception of (i) disputes with regard to the determination of the
Final Working Capital Statement pursuant to clause 3.5 and 3.6, which are to be
resolved by the Neutral Auditors in accordance with clause 3.5; and
(ii) disputes with regard to factual or technical matters relating to the
application of Schedule 18, which are to be resolved by the expert appointed
pursuant to paragraph 5 of Schedule 18, Seller and Purchasers shall attempt in
good faith to resolve promptly any dispute arising out of or relating to this
Agreement by negotiation. If the matter cannot be resolved in the normal course
of business any interested Party shall give the other relevant Party notice of
any such dispute not resolved, after which the dispute will be referred to
senior executives of the Parties, who shall similarly attempt to resolve the
dispute.

 

  (b) If the dispute referred to in clause 12.2(a) has for whatever reason not
been resolved by negotiation within 20 (twenty) Business Days of the disputing
Party’s notice, either party shall be entitled to pursue the available remedies
in any court of competent jurisdiction.

 

50



--------------------------------------------------------------------------------

SIGNED by or on behalf of the parties.

 

SIGNED by     for and on behalf of BRAKE PARTS INC.    

/s/ Thomas H. Madden

SIGNED by

for and on behalf of KLARIUS GROUP LIMITED

   

/s/ Tony Wilson

SIGNED by

for and on behalf of AUTO HOLDING PARIS S.A.S.

   

/s/ David Cheetham

 

51